873 F.2d 1439Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cordell O. JACKSON-EL, Plaintiff-Appellant,v.Arnold HOPKINS, Commissioner;  Mary Coplin, Warden, RDCC;Howard Lyles, Warden, Maryland Penitentiary;  Mike Miginski,Site Administrator (PHP);  Howard Merritt, MedicalTechnician;  Ms. Watkins, Medical Records, Defendants-Appellees.
No. 88-6697.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 1, 1989.Decided:  April 4, 1989.Rehearing and Rehearing In Banc Denied Aug. 1, 1989.

Cordell O. Jackson-El, appellant pro se.
Stephanie Judith Lane-Weber, Assistant Attorney General (Office of the Attorney General), for appellees Hopkins, Coplin, and Lyles.
Paul T. Cuzmanes (Wilson, Elser, Moskowitz, Edelman & Dicker), for appellees Miginski, Merritt and Watkins.
Before DONALD RUSSELL, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Cordell O. Jackson-El appeals the district court's order granting summary judgment for the defendants in his 42 U.S.C. Sec. 1983 action alleging deliberate indifference to his serious medical needs.  There is no evidence that Jackson-El's ailment, vitiligo, is painful or life-threatening.  In addition, it is undisputed that the treatment Jackson-El sought for this condition has a low success rate and is difficult to administer.  In these circumstances, we find that the defendants' delay in treating Jackson-El did not amount to deliberate indifference to his serious medical needs.   See Estelle v. Gamble, 429 U.S. 97 (1976).


2
Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


3
AFFIRMED.